Memorandum Per Curiam.
The acknowledged but unverified notice of claim served herein did not constitute compliance with section 394a-1.0 of the Administrative Code of the City of New York (L. 1937, ch. 929). (Cf. Matter of Bristol v. Buck, 201 App. Div. 100, affd. 234 N. Y. 504; Matter of Passero & Sons, Inc., 237 App. Div. 638; Geelan v. St. Patrick’s Church of West Neck, 179 Misc. 432.) The Comptroller’s acceptance and retention of plaintiff’s affidavit in lieu of an examination did not effect a waiver on the part of the City of compliance with the statute. (Lewis v. City of New York, 278 N. Y. 517; Meiner v. City of New York, 262 App. Div. 970, motion for leave to appeal denied 287 N. Y. 855; Brazill v. City of New York, 264 App. Div. 763, motion for leave to appeal denied 289 N. Y. 851.)
The judgment should be reversed upon the law, with thirty dollars costs to the defendant, and complaint dismissed, with appropriate costs in the court below.
MacCrate, Smith and Steinbrink, JJ., concur.
Judgment reversed, etc.